           Case 1:20-cr-00162-JPO Document 59 Filed 03/05/21 Page 1 of 8
                                           U.S. Department of Justice

                                                          United States Attorney
                                                          Southern District of New York

                                                          The Silvio J. Mollo Building
                                                          One Saint Andrew’s Plaza
                                                          New York, New York 10007


                                                           March 5, 2021


VIA ECF & E-MAIL

Hon. J. Paul Oetken
United States Courthouse
40 Foley Square
New York, New York 10007

    Re:     United States v. Scott Robinson, 20 Cr. 162 (JPO)

Dear Judge Oetken:

        Scott Robinson (“Robinson” or the “defendant”), for almost a decade, led a scheme to
profit from the creation, marketing, sale, and distribution of illegal adulterated and misbranded
drugs across the country, including anabolic steroids and performance-enhancing drugs (“PEDs”)
marketed to racehorse trainers, veterinarians, and others. These drugs were not manufactured in
sanitary, government-approved facilities; they had not been tested and approved for use in humans
or animals by the Food and Drug Administration (“FDA”); they were not distributed pursuant to
lawful prescriptions; nor were they properly labeled with, among other things, manufacturer
information, directions for use, ingredients, or other details designed to ensure that users can
mitigate adverse reactions to particular drugs, 1 and that a contaminated or harmful batch of drugs
can be traced back to its production facility and recalled before similarly-contaminated drugs cause
illness or injury in other users. Robinson—with full knowledge of the FDA’s requirements—
nonetheless advertised and sold these illegal drugs online through various business entities and
direct-to-consumer websites, specifically targeting those in the racehorse industry seeking a
competitive advantage. Robinson’s businesses then sold these drugs, including injectables, to non-
veterinarians, despite the risks of harm to the receiving animals from being administered drugs by
laypeople who, in many cases, were acting not in the best interest of the patient, but to compel an
animal under their care to perform beyond the animal’s natural abilities by increasing their speed
or masking their pain or injuries.

        The defendant and his co-conspirators took elaborate steps to conceal the nature and effect
of their cheap PEDs. They were able to offer discounted prices on certain “knock-off” products
that purported to offer the same effects as FDA-approved counterpart drugs precisely because they
did not engage in the rigorous drug approval and registration process required under the Food Drug

1
  For example, the ingredients of a particular drug are relevant for human or animal patients with allergies,
a history of negative reactions to a particular substance, or those receiving other medications that may cause
an unexpected side effect when interacting with the drugs sold by Robinson.
          Case 1:20-cr-00162-JPO Document 59 Filed 03/05/21 Page 2 of 8

                                                                                             Page 2


and Cosmetic Act—processes designed to ensure the health of humans and animals receiving
drugs. Robinson’s businesses made millions of dollars in revenue by disregarding these
regulations and continuing to distribute adulterated and misbranded drugs with impunity. Even
after Robinson was confronted by law enforcement, months prior to his arrest, he continued that
activity, going so far as to threaten the obstruction of this and other investigations if he was not
permitted to secure the return of electronic devices and drugs seized from his illegal premises.

       For the reasons explained herein, the defendant should receive a significant period of
incarceration, consistent with the parties’ stipulated Guidelines sentence.

  I.   Procedural History

        In September 2019, the FBI executed a search warrant on premises associated with
Robinson’s then-operational drug manufacturing business. By that point, Robinson had met with
FBI agents in an attempt to cooperate in their investigation. Robinson, incensed by the FBI’s
disruption of his illegal business, attempted to extort the federal agents involved in the seizure by
threatening to release a letter to certain members of the racehorse industry informing them of the
existence and scope of the FBI’s investigation if the FBI did not immediately return his electronic
devices the same day they were seized. After being informed that his threat was itself a crime,
Robinson retracted his threat hours later. (PSR ¶¶ 28-29).

        On March 9, 2020, Robinson was arrested on the charges in Indictment 20 Cr. 162, namely,
two counts of participating in conspiracies related to his distribution in interstate commerce of
adulterated and misbranded drugs with the intent to defraud and mislead, in violation of Title 18,
United States Code, Section 371. The charges were based on his operation of several businesses
and websites dedicated to the marketing and sale of performance-enhancing drugs to members of
the public, particularly those in the racehorse industry. As set forth in the Indictment and the
Presentence Investigation Report prepared by the United States Probation Department (the
“PSR”), Robinson, who is neither a veterinarian nor a pharmacist, nonetheless advertised and sold
a wide variety of drugs, including blood builders, used to increase red blood cell counts and/or
oxygenation to stimulate a horse’s race performance and recovery; analgesics, designed to block
pain, which can mask physical injuries; and red acid, similarly used to reduce inflammation in
joints and reduce pain. (PSR ¶¶ 17 n.2, 22).

        Thereafter, on September 16, 2020, Robinson pleaded guilty pursuant to a plea agreement
to a superseding Information charging Robinson for a single, encompassing count of participating
in a drug adulteration and misbranding conspiracy, in violation of Title 18, United States Code,
Section 371.

 II.   The Presentence Report

        The PSR calculates the defendant’s adjusted offense level as 29. (PSR ¶ 46). Although
the defendant does not have any prior convictions, he was court martialed in 1998 while enlisted
in the U.S. Navy for wrongful use of a controlled substance, for which he was found guilty and
penalized. (Id. ¶ 48). As the defendant admitted in statements to law enforcement, this offense
related to his resale of steroids to other enlisted members of the Navy, indicating that the defendant
          Case 1:20-cr-00162-JPO Document 59 Filed 03/05/21 Page 3 of 8

                                                                                              Page 3


has been on notice as to the illegality of his distribution and sale of drugs for over two decades,
and long before the conspiracy charged in the Information. The PSR also reflects that the defendant
was arrested, but never convicted, for disorderly conduct in connection with his attack on another
individual at the Hoosier Park Track and Casino related to a dispute over a debt. (Id. ¶ 53). The
PSR, consistent with the plea agreement, finds that Robinson’s Sentencing Guidelines range is 87
to 108 months’ imprisonment; however, because the statutorily authorized sentence is 60 months,
the defendant’s Guidelines range correspondingly lowers to 60 months’ imprisonment, pursuant
to U.S.S.G. § 5G1.1. (Id. ¶ 7, Page 4). The Probation Office recommends a sentence of 36 months’
imprisonment. (See id. Sentencing Recommendation at 30).

III.   Defendant Submission

        The defendant’s submission, and the appended letters of support and exhibits, seeks a
non-custodial sentence from the Court. (See Robinson Sentencing Subm. (“Def. Mem.”),
Exhibits 1-22). Robinson first argues that it is statistically unlikely that he will reoffend again
given that he has no prior criminal history, and further argues that a felony conviction alone,
compounded by the collateral consequences of such a conviction, is “more than sufficient
punishment” without any period of incarceration. (Id. at 2-3).

         As discussed further below, the defendant’s emphasis on his lack of prior convictions is
significantly undermined by the fact that he engaged in numerous criminal schemes to misbrand
and adulterate drugs over the course of approximately a decade, resulting in investigations by
multiple different jurisdictions into his misconduct. He continued in that criminal activity even
after intervention by law enforcement, and attempted to thwart the investigation resulting in this
case through threats directed to law enforcement officials. The defendant has spent a sizeable
portion of his adult career engaged in the criminal offenses; his calls for leniency ring hollow
given his extensive involvement in these illegal enterprises.

         Further, the defendant’s professed affinity for racehorses as set forth in his submission,
(Def. Mem. At 4-5), is belied by his near decade-long business model that treated those animals
as disposable commodities to be used in the pursuit of race winnings by unscrupulous trainers.
The Court should give no weight to Robinson’s argument on this point, premised as it is on the
self-serving and naïve notion that Robinson’s actions posed no harm to racehorses and other
animals that were injected with medically unnecessary drugs, manufactured in unsanitary
facilities, administered by self-interested laypeople angling to win races. (Cf. Def. Mem. Exhibit
1 at 2 (Letter of Support from Robinson’s psychologist opining on Robinson’s “love for
racehorses”); id. Exhibit 6 at 1 (opining on Robinson’s concern for “the way some horses are
treated” in racing)). The claim in one such letter that Robinson spoke “in very pejorative terms
about others who ‘dope’” racehorses, (id. Exhibit 1 at 2), contradicts the slate of products
Robinson offered for sale, and Robinson’s own statements to law enforcement, in which he
admitted to procuring Aranesp, a blood builder with effects similar to Epogen, a widely banned
blood-building drug, to a Standardbred racehorse trainer for administration to a horse in advance
of a race. The only purpose for the non-medical administration of a blood-building drug to a
horse before a race is to enhance a horse’s performance, which is squarely at odds with
Robinson’s supposed disdain for racehorse “dopers.” Some of the products Robinson offered for
sale included “Blast Off Red,” advertised on the website www.horseprerace.com as a “an
           Case 1:20-cr-00162-JPO Document 59 Filed 03/05/21 Page 4 of 8

                                                                                                     Page 4


extremely potent blood builder injection” that “WILL NOT TEST,” (Exhibit A), 2 and “Blast Off
Extreme Injection,” another drug advertised to “increase the force of heart muscle contraction,
thereby increasing blood flow and oxygen to the muscles in Race Horses, Greyhound, Dogs, and
Camels,” (Exhibit B), 3 and “Numb It Injection,” another injectable drug advertised as the “most
powerful pain shot on the market today AND WILL NOT TEST” even if administered “as close
to the event as possible, but no closer than 1.5 hrs,” (Exhibit C). 4 Far from decrying “dopers,”
Robinson catered to them through his various ventures, and reaped millions of dollars in sales
from these businesses.

        Nowhere in the defendant’s submission does he express remorse or contrition for having
engaged in the offense conduct. The closest the defendant comes to apologizing is in the
conclusion of his submission, where he acknowledges that he had previously apologized to those
involved in the investigation regarding his attempted obstruction of justice, while arguing to the
Court that the agreed-upon enhancement for obstruction of justice—which was included in the
parties’ plea agreement and is not in dispute—should nonetheless be discounted. The
defendant’s failure to genuinely acknowledge his culpability underscores the need for individual
deterrence, as argued below. The defendant clearly has not grappled with the extent of his
criminality or the danger inherent in his illegal drug distribution, a fact that counsels strongly in
favor of a significant sentence, if only to ensure specific deterrence and public safety. A
significant sentence from this Court would send the message that the criminal justice system
takes Robinson’s conduct seriously, even if he does not.

IV.     Sentencing Factors

            a. Applicable Law

        Although United States v. Booker held that the Guidelines are no longer mandatory, it also
held that they remain in place and that district courts must “consult” the Guidelines and “take them
into account” when sentencing. 543 U.S. 220, 264 (2005). As the Supreme Court stated, “a district
court should begin all sentencing proceedings by correctly calculating the applicable Guidelines
range,” which “should be the starting point and the initial benchmark.” Gall v. United States, 552
U.S. 38, 49 (2007).


2
  This drug, like many others advertised online by Robinson and his co-conspirators, was recommended for
use in dogs (on average, greyhounds can weigh between approximately 60-88 lbs.) as well as horses (on
average, horses can weigh between approximately 700-1,200 lbs.), even though there was only a single
dosage recommendation (5-10 mls). The imprecision as to the proper dosage for dogs, which weigh
magnitudes less than horses, reflects the defendant’s indifference to the harm these animals could have
faced by a layperson’s administration of these drugs in reliance on Robinson’s dosage recommendations,
to say nothing of non-veterinarians who may have decided to exceed those recommendations.
3
 This drug, too, was advertised for use on “Race Horses, Greyhound, Dogs and Camels,” yet contained
only a single dosage recommendation (“30 mL given 4-6 hrs prior to anticipated exercise”).
4
  Alarmingly, this drug is advertised for use on “horses, cattle, sheep, swine, camels, alpacas, and pigeons,”
(Exhibit C (emphasis added)), yet also contains a single dosage instruction (“Administer 10 ml by
intravenous injection . . . .”).
          Case 1:20-cr-00162-JPO Document 59 Filed 03/05/21 Page 5 of 8

                                                                                             Page 5


        After that calculation, a sentencing judge must consider seven factors outlined in Title 18,
United States Code, Section 3553(a): (1) “the nature and circumstances of the offense and the
history and characteristics of the defendant;” (2) the four legitimate purposes of sentencing, as set
forth below; (3) “the kinds of sentences available;” (4) the Guidelines range itself; (5) any relevant
policy statement by the Sentencing Commission; (6) “the need to avoid unwarranted sentence
disparities among defendants;” and (7) “the need to provide restitution to any victims.” 18 U.S.C.
§ 3553(a)(1)-(7); see also Gall, 552 U.S. at 50 & n.6.

        In determining the appropriate sentence, the statute directs judges to “impose a sentence
sufficient, but not greater than necessary, to comply with the purposes” of sentencing, which are:

       (A)      to reflect the seriousness of the offense, to promote respect for the law, and to
                provide just punishment for the offense;
       (B)      to afford adequate deterrence to criminal conduct;
       (C)      to protect the public from further crimes of the defendant; and
       (D)      to provide the defendant with needed educational or vocational training, medical
                care, or other correctional treatment in the most effective manner.

18 U.S.C. § 3553(a)(2).

             b. Discussion

        The 18 U.S.C. § 3553(a) factors particularly applicable here include the need for the
sentence to reflect the nature and seriousness of the offense, to promote respect for the law, to
provide just punishment for the offense, and to afford adequate deterrence to criminal conduct to
the defendant and those similarly situated. Under the circumstances, the Government believes that
a Guidelines sentence of 60 months’ imprisonment is appropriate here.

        First, a substantial sentence is needed to reflect the seriousness of the offense, to promote
respect for the law, and to provide just punishment. See 18 U.S.C. § 3553(a)(2)(A). Robinson
repeatedly engaged in various businesses that manufactured, marketed, and sold custom-made
drugs to non-veterinarians, choosing to ignore the risks involved in distributing drugs that were
administered to animals without regard to the medical necessity of administering such drugs,
without the oversight of a licensed veterinarian, without conforming to sanitary manufacturing
practices, and without seeking requisite FDA approvals to ensure the drugs were safe. Robinson
likewise sold anabolic steroids marketed to human athletes with little regard for the safety or
propriety of marketing and selling such PEDs for performance-enhancing (non-medical) purposes,
without the oversight of a doctor. Robinson and his co-conspirators did so seeking substantial
financial gain, with little regard for the dangers inherent in their practices.

        The severity of the consequences of distributing unsafe drugs is illustrated in complaints
Robinson received in response to shipments of drugs that were unsanitary. For example, between
at least December 2015 and January 2016, a series of customers complained about a particular
product distributed by Robinson and others, stating, among other things, that a mare who had been
injected with Pentosan by a first-time user of this product “did not want to move at all and could
             Case 1:20-cr-00162-JPO Document 59 Filed 03/05/21 Page 6 of 8

                                                                                                   Page 6


not raise her head” 5; another individual stated that after two horses received the injection, “for
about 36 hours . . . both my horses act like they are heavily sedated, can barely walk,” and the user
administered the product “three times” 6; a third user reported that after injecting the horse with
Pentosan, the horse experienced a stiff neck, which a veterinarian later identified as possibly
caused by “some impurity in the batch.” 7 (See Exhibit D). 8 Robinson was dismissive of these
complaints. (See, e.g., id. (Robinson: “And board of pharmacy worries about u? They got bigger
problems! Lol”)). 9 Robinson—despite raising his own concerns with impurities in the products he
sold months earlier—turned a blind eye, demanding no accountability or serious reform. (See, e.g.,
id. (Robinson: “R u making stuff different? I have a lot of stuff that doesn’t look same and has
stuff floating in it. Blood building peptide has black particles” 10; Robinson: Employee “has been
complaining of bugs coming out of boxes u send. I told him he was crazy until I found one floating
in bottle today when labeling. Better check everything because you might have fruit fly or Nat
[sic] problem down there. There shouldn’t be a way a bug can get into a crimped bottle.” 11).

        Robinson’s concerns with his co-conspirator’s manufacturing practices, outlined above,
long predated a February 2016 report issued by the Florida Department of Health Records
(“DOH”) suspending Scott Mangini’s Florida pharmaceutical license, following a December 2015
inspection of the office space used by Mangini to manufacture the drugs Robinson and Mangini
sold together. (See Exhibit E). 12 The report cited multiple serious deficiencies in Mangini’s
practices. (See id.). For example, the DOH found that, “[i]n order to maintain sanitary conditions
of pharmacy equipment and personnel an adequate sink in workable condition with running water
. . . must be available”; Mangini’s company, in lieu of an operational sink, had only “a ten gallon
bucket of water to use for hand washing.” (Id. at 2-3). The DOH further found “numerous
unsanitary conditions,” including “open and unlabeled active pharmaceutical ingredients (API)
which was subject to contamination, and a layer of dust and powder throughout the prescription
counter and floors” that were “so dirty . . . an Investigator was able to write the initials ‘DOH’
with an alcohol swab on the pharmacy floor.” (Id. at 3). The DOH also found multiple expired
medications and mislabeled syringes filled with medications that Mangini had compounded

5
 The message relaying this complaint was sent from Robinson to Scott Mangini on or about December 22,
2015.
6
    The message relaying this complaint was sent from Robinson to Mangini on or about January 2, 2016.
7
    The message relaying this complaint was sent from Robinson to Mangini on or about January 4, 2016.
8
  Exhibit D consists of a selection of WhatsApp chat messages between Robinson and Mangini, retrieved
from Robinson’s cellular phone. The Government respectfully requests that this exhibit be filed under seal
pursuant to the Court’s protective order. (See ECF No. 18). This exhibit has been provided to the Court and
defense counsel simultaneously by email.
9
 This message was sent from Robinson to Mangini on or about December 29, 2015, after the Florida Board
of Pharmacy had conducted an inspection of the office space used by Mangini to manufacture drugs.
10
     This message was sent from Robinson to Mangini on or about May 5, 2015.
11
     This message was sent from Robinson to Mangini on or about March 30, 2015.
12
  For the same reasons articulated with respect to Exhibit D, the Government respectfully requests that this
exhibit also be filed under seal. This exhibit has been provided to the Court and defense counsel
simultaneously by email.
Case 1:20-cr-00162-JPO Document 59 Filed 03/05/21 Page 7 of 8
          Case 1:20-cr-00162-JPO Document 59 Filed 03/05/21 Page 8 of 8

                                                                                           Page 8


defendant’s prior brush with law enforcement related to his steroid distribution—for which he
served no term of imprisonment but was dishonorably discharged from the Navy—clearly did not
dissuade Robinson from engaging in subsequent criminal ventures premised on the same illegal
distribution, but on a larger, more elaborate scale, conducted over the course of years and
generating millions of dollars of revenue. The defendant’s persistent criminal conduct (in defiance
of, for example, his dishonorable discharge from the Navy, the pointed findings of the Florida
Department of Health, and the FBI’s overt investigation into his drug manufacturing business)
demonstrate that the Court must impose a sentence of incarceration. As demonstrated by the
defendant’s criminal history, a non-incarceratory sentence will not deter Robinson and will not
adequately protect the public from his criminal persistence.

       Given the proliferation of websites such as those operated by Robinson, a significant
sentence is warranted for purposes of general deterrence as well. Robinson, his co-conspirators,
and others involved in the same activities have enabled the hazardous and illegal administration of
unnecessary medications to performance animals with the goal of enriching themselves, and under
the assumption that no serious consequences will follow if they are ever caught. Imposing a
substantial sentence here would send a strong signal to others thinking of engaging in such
criminality that there will be consequences for their crimes.

                                                 Conclusion

        The Government respectfully submits that a significant term of incarceration would be
sufficient, but not greater than necessary, to serve the legitimate purposes of sentencing set forth
in Title 18, United States Code, Section 3553(a).



                                                Respectfully submitted,

                                                AUDREY STRAUSS
                                                United States Attorney




                                          by:
                                                Sarah Mortazavi
                                                Andrew C. Adams
                                                Benet Kearney
                                                Assistant United States Attorneys



cc: William Butler, Esq. (via ECF)
